Citation Nr: 1329857	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-49 318	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for status post carcinoma of the colon with single metastasis to the liver.

2.  Entitlement to service connection for squamous cell carcinoma of the head and neck.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1989.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that service connection for status post carcinoma of the colon with single metastasis to the liver was previously denied by the RO in October 2001.  The Veteran did not appeal that decision, nor was new and material evidence received within one year.  Thus, the rating decision became final.  See 38 C.F.R. § 20.1103 (2012).

As such, the Veteran would typically be required to submit new and material evidence to reopen his claim for service connection for status post carcinoma of the colon with single metastasis to the liver.  See 38 C.F.R. § 3.156(a) (2012).  However, in May 2010, the Veteran submitted service personnel records documenting his service in Vietnam.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c).  The Board will therefore proceed with the claim for entitlement to service connection for status post carcinoma of the colon with single metastasis to the liver on a merits consideration, as opposed to a petition to reopen the claim based on new and material evidence.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1968 to October 1989.  

2.  On September 4, 2013, the Board was notified that the Veteran died in June 2013.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


